Citation Nr: 1012527	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  97-27 712	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
2006 for service connection for right wrist ankylosis 
associated with laceration right little finger with 
ankylosis and ulnar nerve involvement.

2.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1977, and from August 1980 to August 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In a decision dated April 29, 2008, the Board denied the 
issues of whether there was clear and unmistakable error in 
an October 3, 1984, rating decision which denied an initial 
evaluation greater than 10 percent for laceration of the 
right little finger with ankylosis and ulnar nerve 
involvement; whether there was clear and unmistakable error 
in a July 18, 1989, rating decision which continued a 10 
percent evaluation for laceration of the right little finger 
with ankylosis and ulnar nerve involvement; whether there 
was clear and unmistakable error in an April 15, 1991, 
rating decision which continued a 10 percent evaluation for 
residuals of a laceration of the right little finger with 
ankylosis and ulnar nerve involvement; entitlement to an 
effective date prior to January 22, 1997, for the assignment 
of a 30 percent evaluation for laceration of the right 
little finger with ankylosis and ulnar nerve involvement; 
granted the issue of entitlement to an increased evaluation 
for laceration of the right little finger with ankylosis and 
ulnar nerve involvement; and remanded the issue of 
entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court) on the basis that the Board 
failed to adjudicate the issue of entitlement to an 
effective date prior to December 2, 2006, for service 
connection for a right wrist disability.  Based on an April 
2009 Joint Motion for Remand (Joint Motion), a May 2009 
Court Order dismissed the issues addressed in the April 2008 
Board decision and remanded the claim only as to the Board's 
failure to address the issue of entitlement to an effective 
date prior to December 2, 2006, for service connection for a 
right wrist disability for compliance with the April 2009 
Joint Motion.

As to the Board's "failure" to adjudicate the issue of 
entitlement to an earlier effective date for service 
connection for the right wrist disability, records show that 
the case was at the RO prior to August 2007, at which time 
the RO transferred the claims file to the Board.  At that 
time, the Veteran had not perfected an appeal as to the 
issue of entitlement to an earlier effective date for 
service connection for the right wrist disability.  As a 
general matter, the Board is required to decide cases in 
docket order.  38 U.S.C.A. § 7107 (West 2002).  Issues are 
"ripe" and the Board has jurisdiction only when they have 
been perfected by the filing of a substantive appeal, which 
is the point in time when the matter is docketed to the 
Board and a docket number is assigned.  Accordingly, the 
substantive appeal as to the issue of entitlement to an 
earlier effective date for service connection for the right 
wrist disability was received by the RO on October 12, 2007, 
and therefore was assigned a 2007 docket number.  As such, 
the Board was statutorily prohibited from addressing this 
issue at the time of the April 2008 decision, which stemmed 
from a 1997 docket number.  Id.

However, based on the Joint Motion, the Court has ordered, 
and it is therefore the law of the case, that the Board 
violate the legal statute to consider and decide this issue 
out of the statutorily mandated order according to its place 
on the docket.  The appeal is remanded to the RO.


REMAND

Prior to discussion of the basis for this remand, a history 
of the Veteran's claim is required to put the current issue 
of entitlement to an earlier effective date for service 
connection for the right wrist disability in proper context.  
During military service, the Veteran sustained a laceration 
of his right little finger, resulting in damage to the ulnar 
nerve.  Service connection for laceration, right little 
finger postoperative with ankylosis and ulnar nerve 
involvement was granted by an October 1984 rating decision 
and a 10 percent evaluation was assigned under Diagnostic 
Codes 5227-8516.  See 38 C.F.R. §§ 4.71a, 4.124a (2009).  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in 
this case indicates that ankylosis of the little finger 
under Diagnostic Code 5227, was the service-connected 
disorder, and paralysis of the ulnar nerve under Diagnostic 
Code 8516, was a residual condition.  Id. 

The rating decision dated in October 1984 that granted 
service connection for laceration of the right little finger 
with ulnar nerve involvement reported that there was 
limitation of extension of the right hand at the wrist 
joint.  Hypesthesia and hypalgesia were also present along 
the course of the ulnar nerve distal to the right wrist to 
the right little finger.  Under the provisions of Diagnostic 
Code 5227, ankylosis of the little finger is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.71a.  Accordingly, 
the Veteran's service-connected disorder was assigned a 10 
percent evaluation for mild, incomplete paralysis of the 
ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The Veteran applied for an increased rating on multiple 
occasions after October 1984, but these claims were 
repeatedly denied.  A VA examination in May 1989 found 
flexion ankylosis in the right 5th finger and partial 
ankylotic changes in the right wrist due to the Veteran's 
service-connected ulnar nerve damage.  A rating decision 
dated in May 1989 denied an increased rating based on these 
findings.  

On January 22, 1997, VA received a statement from the 
Veteran requesting a reevaluation for his service-connected 
"right 5th finger" disability.  An April 1997 rating decision 
granted a 30 percent evaluation for the disability, 
effective January 22, 1997, under the same diagnostic codes 
as previously rated, Diagnostic Codes 5227-8516.  This 
decision specifically stated that the 30 percent evaluation 
was "assigned for incomplete paralysis of finger and wrist 
movements which is moderate.  A higher evaluation of 40 
percent is not warranted unless evidence demonstrates 
incomplete paralysis of finger and wrist movements which is 
severe" (emphasis added).  The Veteran appealed both the 
evaluation and the effective date assigned by this decision.  

By a March 1998 rating decision, the disability was 
recharacterized under Diagnostic Code 5156-5309, and the 30 
percent disability rating was continued.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5156-5309 (2007).  In this case, the 
RO assigned Diagnostic Code 5156-5309, and evaluated the 
residuals of the Veteran's disability pursuant to the 
criteria for muscle injuries to Group IX, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5309.

In February 1999, the Board issued a decision which denied 
these appeals.  The Veteran appealed this decision to the 
Court, which issued a decision in March 2001 that vacated 
the February 1999 Board decision and remanded the claims for 
readjudication.  After the Court decision, the claims were 
remanded by the Board on four separate occasions, in 
December 2001, January 2004, January 2005, and March 2006.

In compliance with the March 2006 Board remand, the Veteran 
was provided with a VA joints examination in December 2006.  
With respect to manifestations of the Veteran's wrist, the 
report stated that the right wrist range of motion was 60 
degrees of flexion, with pain at 60 degrees; 30 degrees of 
extension, without pain; 20 degrees of radial deviation, 
without pain; and 15 degrees of ulnar deviation, without 
pain.  There was tenderness at the base of the palm with 
both radial and ulnar deviation.  Decreased strength in the 
right wrist with flexion against resistance and pronation, 
described as "4/5."  Extension was described as "intact," 
with discomfort.  The examiner stated that "[t]here is no 
paralysis secondary to his ulnar digital nerve, and I do 
think he may have some continued weakness with his wrist, at 
this time."

On the basis of the findings in the December 2006 VA joints 
examination report, the RO granted "service connection" for 
the right wrist disability in a March 2007 rating decision, 
and recharacterized the disability as "right wrist ankylosis 
associated with laceration right little finger with 
ankylosis and digital ulnar nerve involvement."  That rating 
decision assigned a separate 30 percent evaluation under 
Diagnostic Code 5214, effective December 2, 2006, the date 
of the VA joints examination.  The basis for this grant of 
service connection, and the rating assigned, was that that 
the findings in the VA joints examination report were 
equivalent to "favorable [wrist] ankylosis in 20 to 30 
degrees of dorsiflexion in your dominant hand."  

The RO erroneously treated this issue as separate from the 
issue certified on appeal and within the Board's 
jurisdiction.  Following the December 2006 VA joints 
examination report, the RO issued a supplemental statement 
of the case which re-adjudicated the issues remanded by the 
Board in March 2006.  This supplemental statement of the 
case was properly associated with the claims file, and the 
claims file was then transferred to the Board in accordance 
with the March 2006 Board remand order.  However, the RO 
decided to independently issue the March 2007 rating 
decision which granted "service connection" and assign a 
separate evaluation for right wrist ankylosis associated 
with laceration of the right little finger with ulnar nerve 
involvement and consider it a new claim.  This rating 
decision was written on the same day as the supplemental 
statement of the case, but the rating decision was not 
associated with the claims file nor was the rating decision 
addressed in the supplemental statement of the case.  
Instead, the RO improperly created a temporary claims file 
and retained possession of this issue, which was within the 
jurisdiction of the Board.  The RO continued to retain 
possession and develop this issue through the Veteran's May 
2007 notice of disagreement, the August 2007 statement of 
the case, and the October 2007 Appeal to the Board.  This 
entire sequence of documents contained in the temporary 
claims file was not associated with the claims file until 
after the Board had issued the April 2008 decision and the 
Veteran had appealed that decision to the Court.  
Accordingly, the RO erroneously created a temporary claims 
file that contained evidence pertinent to the issue before 
the Board in April 2008, and that evidence was not 
transferred to the Board.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.1304 (2009); see also M21-1MR, Part III, 
subpart ii, Chapter 5, Section F.24; M21-1MR, Part III, 
subpart ii, Chapter 5, Section G.29, 30.  

The April 2008 Board decision decided the issue of 
entitlement to an evaluation in excess of 30 percent for 
laceration of the right little finger with ankylosis and 
ulnar nerve involvement based on the claim received in 
January 1997.  The Board concluded that a 40 percent 
evaluation for impairment of the hand and wrist due to the 
ulnar nerve was shown.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  Diagnostic Code 8516 states that disability of the 
ulnar nerve results in weakness of wrist movement.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2009).  

The Board's finding is consistent of the Veteran's right 
wrist symptoms, which showed moderate limitation of motion, 
pain, and slight weakness in December 2006.  The medical 
evidence of record has repeatedly stated that the Veteran's 
entire right hand disability is the result of residuals of 
ulnar nerve damage, and the Veteran's historical disability 
evaluation, which has been evaluated on the basis of ulnar 
nerve paralysis from the date of the original grant of 
service connection until the present has included 
consideration of the Veteran's right wrist as a result of 
the service-connected ulnar nerve damage.  Indeed, as noted 
above, the April 1997 rating decision specifically stated 
that the 30 percent evaluation awarded therein was "assigned 
for incomplete paralysis of finger and wrist movements" 
(emphasis added).  

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  Nevertheless, by a rating decision dated in June 
2009, the RO implemented the Board's decision and the 40 
percent evaluation was granted effective January 22, 1997, 
the date of receipt of the claim for an increased rating.  

Thus, the evidence of record shows impairment of the right 
wrist was included in the original grant of service 
connection in 1984, and the manifestations of the Veteran's 
right wrist disability have been compensated and were being 
compensated by a 30 percent evaluation at the time of the 
March 2007 rating decision when the RO granted "service 
connection" for a right wrist disorder.  Furthermore, based 
on the April 2008 decision, a 40 percent evaluation for the 
Veteran's service-connected right little finger ankylosis, 
with ulnar nerve involvement was assigned based in part on 
weakened movement of the right wrist.  

Accordingly, the manifestations of the Veteran's right wrist 
disability have been compensated by the evaluations assigned 
for laceration, right little finger with ankylosis and ulnar 
nerve involvement since the date of the grant of service 
connection.  The evaluation of the same disability under 
various diagnoses is to be avoided, and providing multiple 
evaluations for the same disability is considered prohibited 
pyramiding.  38 C.F.R. § 4.14 (2009).  As such, 38 C.F.R. 
§ 4.14 prohibits VA from granting a separate evaluation for 
the same manifestations of the Veteran's right wrist 
disability.  As a result, the Board must determine the 
proper effective date for a service-connected disorder, when 
service connection has never been warranted for that 
disorder under Diagnostic Code 5214, due to a violation of 
38 C.F.R. § 4.14.  Accordingly, the current appeal must be 
remanded for the RO to first determine whether the March 
2007 rating decision contained clear and unmistakable error.  
See 38 C.F.R. § 3.105 (2009).  The Board therefore finds 
that the issue of whether the March 2007 rating decision 
contained clear and unmistakable error is "inextricably 
intertwined" with the issues currently on appeal.  Holland 
v. Brown, 6 Vet. App. 443 (1994).

In conclusion, the unusual nature of this case is the result 
of the RO erroneously creating a temporary claims file that 
contained a rating decision and evidence pertinent to the 
issue before the Board in April 2008, and that evidence was 
not transferred to the Board.  See 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202, 20.1304 (2009); see also M21-1MR, 
Part III, subpart ii, Chapter 5, Section F.23, 24; M21-1MR, 
Part III, subpart ii, Chapter 5, Section G.29, 30.  

In regard to the Veteran's claim for TDIU, an award of TDIU 
requires that certain percentage criteria be met.  See 38 
C.F.R. § 4.16(a) (2009).  Accordingly, the Veteran's claim 
of entitlement to TDIU is "inextricably intertwined" with 
the issue of entitlement to an earlier effective date and it 
must be remanded, pending further consideration of that 
issue.  Holland, 6 Vet. App. at 446.

Accordingly, the case is remanded for the following actions:


1.  The RO adjudicate the issue of 
whether the March 2007 rating decision 
which granted service connection for 
right wrist ankylosis associated with 
laceration of the right little finger 
with ankylosis and ulnar nerve 
involvement, and assigned a separate 30 
percent evaluation under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5214, effective December 2, 2006.  The 
RO must consider the Board's April 2008 
decision and the provisions of 38 C.F.R. 
§§ 4.14, 3.105, as well as 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.202, 20.1304 
(2009); see also M21-1MR, Part III, 
subpart ii, Chapter 5, Section F.23, 24; 
M21-1MR, Part III, subpart ii, Chapter 
5, Section G.29, 30.  

2.  If the RO finds that the March 2007 
rating decision contained clear and 
unmistakable error, and if the error 
would result in a reduction or 
discontinuance of compensation payments, 
a rating proposing the reduction or 
discontinuance must be prepared setting 
forth all material facts and reasons.  
The Veteran must be notified at his last 
address of record of the contemplated 
action and furnished the detailed 
reasons therefore.  The Veteran and his 
representative must be given 60 days for 
presentation of additional evidence to 
show that compensation payments should 
be continued at the present level.  
After completing the predetermination 
procedures specified in 38 C.F.R. 
§ 3.105, the RO must send the Veteran 
and his representative written notice of 
the final action.  This notice must set 
forth the reasons for the action and the 
evidence upon which the action is based.  
Id. 

3.  After the above actions have been 
completed, regardless of whether the RO 
finds that the March 2007 contained 
clear and unmistakable error, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  The supplemental 
statement of the case must address all 
the issues on appeal, to include the 
issues of entitlement to an effective 
date prior to December 2, 2006 for 
service connection for right wrist 
ankylosis associated with laceration 
right little finger with ankylosis and 
ulnar nerve involvement, TDIU, and 
whether the rating decision dated March 
8, 2007 contained clear and unmistakable 
error.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the entire 
claims file must be returned to the 
Board for appellate review.  In 
returning the claims file, the RO must 
ensure that all documents that are 
related to and/or have a bearing on the 
claims on appeal are associated with the 
file for Board review.  In addition, any 
such documents which are subsequently 
received by the RO after the claims file 
has been transferred to the Board must 
be forwarded to the Board without the RO 
taking any action on them.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



